MEMORANDUM**
California state prisoner Eric Johnson appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 315 F.3d 1108, 1117, No. 00-16568 (9th Cir.2003), and we affirm.
The district court properly dismissed Johnson’s action because it was clear from the face of his complaint that he failed to exhaust administrative remedies prior to filing suit. See McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir.2002) (per curiam).
We lack jurisdiction to consider the district court’s order denying Johnson’s post-judgment motion for reconsideration because Johnson failed to file an amended notice of appeal. See Fed. R.App. P. 4(a)(4)(B)®.
We deny Johnson’s motion for appointment of counsel.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.